Offense, the unlawful possession of equipment for the manufacture of intoxicating liquor; penalty, two years in the penitentiary.
All of appellant's bills of exception were filed too late for consideration and the record presents nothing for review except the alleged insufficiency of the evidence.
Searching officers in December, 1928, found a complete still in a secluded place surrounded by a thicket on premises owned by appellant and located a short distance from the house where he lived. A well beaten path led from appellant's house to the still. The still appeared to have been in operation for a considerable time, probably a year. A quantity of whiskey and mash was also found with the still.
For the appellant it was shown that he owned a ten acre and a forty acre tract of land adjacent to each other; that he lived on his ten acre tract and the forty acre tract had been leased in May, 1926, to one J. D. Ehlich for farming purposes, which lease was to run until December 31, 1928, with an option of three more years at the expiration of the lease. This lease contains no recital of any money consideration. It provides that thirty or forty acres, if possible, is to be cultivated and that the lease is for farming purposes. It provides further that any breach of the covenants entitled the appellant to repossess the entire tract. It was upon this forty acre tract that the still in question was found. Testifying concerning this matter, the appellant says:
"Can't tell you where Mr. Ehlich lives now . . . The last time I saw him was somewhere about November. He practically didn't do much of anything on that land until he made a clearing on it some eight months ago. That man Ehlich didn't cultivate any of that land last year nor the year before. No, he never did cultivate any of it."
Considering the record as a whole, we are not prepared to say that a conclusion of guilt was not justified from the facts, a brief summary of which is given above. The basis of appellant's defense was the lease in question. We think that the attending facts and circumstances connected with this lease were not of such a conclusive *Page 509 
nature as would compel the inference that lessee's possession was so exclusive as to rebut the inference of ownership and operation of the still by appellant.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.